DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17, 19-24, 26, 27, 29-36, 41-49 and 50  is/are rejected under 35 U.S.C. 103 as being unpatentable over Moyes (GB 2497124).
	Regarding claim 17, Moyes discloses a seal arrangement 610 Fig. 9 comprising a body 642 and first and second sealing elements 612 mounted thereon, the sealing elements each being movable between a retracted configuration Fig. 9a and an extended configuration Fig. 9b and being configured to move from the retracted configuration to the extended configuration in response to axial compression, the second sealing element 612 capable of being maintained in the retracted configuration until the first sealing element 612 has moved from the retracted configuration to the extended configuration; wherein the first and second sealing elements each comprise an axially and circumferentially extending member (at 612), the outer surface of each extending member carries a band or volume of compressible 
	Regarding claim 19, Moyes discloses an axial support member 614.
 	Regarding claim 20, Moyes discloses wherein the axial support member 614 is capable of restricting axial compression of the second element 612 or permits an axial compression force to bridge or bypass the second element. 	Regarding claim 21, Moyes discloses wherein the axial support member 614 includes a releasable or reconfigurable portion which shears or otherwise releases on experiencing a predetermined force.
 	Regarding claim 22, Moyes discloses wherein the axial support member 614 extends between the body 642 and the second sealing element 612.
 	Regarding claim 23, Moyes disclose wherein the axial support member 614, 616 engages an end portion of the first sealing element 612.   	Regarding claim 24, Moyes discloses wherein the first and second sealing elements 612 are compliant.

 	Regarding claim 27, Moyes discloses wherein the first and second sealing elements 612 are provided in a back-to-back arrangement. 	Regarding claim 28, Moyes discloses wherein the first and or second sealing elements 612 comprise an axially and circumferentially extending member.
 	Regarding claim 29, Moyes discloses wherein one or both ends of the axially and circumferentially extending members are fixed or anchored such that the ends are not radially translated as the member deforms Fig. 9b. 	Regarding claim 30, Moyes discloses wherein the axially and circumferentially extending members are mounted between end rings (at 614, 616).
 	Regarding claim 31, Moyes discloses wherein the axially and circumferentially extending members share a common end ring (at 614, 616). 	Regarding claim 32, Moyes discloses wherein one or both ends of the axially and circumferentially extending members are located towards the outer diameter of the seal arrangement 610 Fig. 9.
 	Regarding claim 33, Moyes discloses wherein the retracted axially and circumferentially extending members extend radially outwards from the ends of the axially and circumferentially extending members Fig. 9b. 	Regarding claim 34, Moyes discloses wherein the axially and circumferentially extending members from a single piece of material Fig. 9.
 	Regarding claim 35, Moyes discloses wherein single piece of material, incorporates end rings (at 614, 616). 	Regarding claim 36, Moyes discloses wherein an internal surface of the axially and 
 	Regarding claim 41, Moyes discloses wherein a travel limiter (612b of Annotated Fig. 9a, below) is located within the defined volume.

    PNG
    media_image1.png
    476
    828
    media_image1.png
    Greyscale
 	Regarding claim 42, Moyes discloses wherein an outer surface of the axially and circumferentially extending members carry a band or volume of compressible material 650.
 	Regarding claim 43, Moyes discloses wherein the compressible material 650 is capable of facilitating a predetermined deformation of the axially and circumferentially extending member. 	Regarding claim 44, Moyes discloses wherein the first and or second, elements 612 include a substantially non-deformable portion 614, 616 to support at least a portion of the compressible material 650 or otherwise limit or control deformation of the material.
 	Regarding claim 45, Moyes discloses wherein the compressible material 650 has a generally triangular section. 	Regarding claim 46, Moyes discloses wherein within a retracted sealing element 612, an outer surface of the compressible material 650 is substantially cylindrical.

 	Regarding claim 48, Moyes discloses wherein one or more of the axially and circumferentially extending members 612 includes a circumferentially extending outer lip 317. 	Regarding claim 49, Moyes discloses wherein the seal arrangement 610 further comprises a locking arrangement (anchor structure) to retain the arrangement in a set configuration.
 	Regarding claim 50, Moyes discloses wherein the seal arrangement 610 comprises a seal 612 located at both extremities, the seals providing a means for sealingly engaging both outer extremities of the seal arrangement.

Claims 37-40 and 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moyes in view of Gandikota et al. (US 2012/0273236).
 	Regarding claim 37, Moyes discloses the invention as claimed above but fails to explicitly disclose wherein the volume is filled with a deformable material.  Gandikota et al., discloses the use of a deformable material 480 within a volume below seal 435 Fig. 15.  Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to provide seal arrangement of Moyes with a deformable material as taught by Gandikota et al. in order to apply a radial force on an inner surface of the band, which may encourage the band to bow radial outward during the expansion operation of the tubular. (Para. 0052 of Gandikota et al.) 	
 	Regarding claim 38, Moyes as modified discloses wherein the volume is partially filled with a deformable material (480 of Gandikota et al.).
 	Regarding claim 39, Moyes as modified discloses wherein the volume is partially filled with a fluid (swellable elastomer, Para. 0052 of Gandikota et al.).

Claim 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moyes in view of Zwart (US 5467822). 	Regarding claim 40, Moyes as modified discloses the invention as claimed above but fails to explicitly disclose wherein the first and or second sealing elements comprise a vent.  Zwart, a seal assembly Fig. 3, discloses the use of a vent 23.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the seal of Moyes with a vent as taught by Zwart in order to provide a means of fluid communication to and from the enclosed volumes (Col. 3, Ln. 59- Col. 4, Ln. 7 of Zwart).


Response to Arguments
Applicant's arguments filed 2/8/21 have been fully considered but they are not persuasive. Applicant argues that Moyes reference fails to teach suggest, or disclose at least “an outer surface of each extending member carries a band or volume of compressible material.”  This is not persuasive since the Moyes also show that the material can also be a gel, which is compressible. (Also, see, Claim 33).   Applicant further argues that the Moyes reference fails to teach, suggest, or disclose at least “extending the first and second sealing elements brings surfaces of the first and second bands or volumes of compressible material together and into contact with one another and over the outwardly extending annular rib to form an intermediate sealing element.” Stating the Office Action relies on circumferential sealing ribs 317 of Moyes to teach the claimed “an outwardly extending annular rib.” Office Action, 3. However, Moyes teaches “circumferential sealing ribs 317 ... are designed to be crushed radially or to comply radially when compressed against an inner surface of a proximate object such as a tubular restraining member (not shown) surrounding the apparatus 310.” Moyes, p. 29,11. 24-29.  This .  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE G BYRD whose telephone number is (571)270-1824.  The examiner can normally be reached on Monday-Friday 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 5712727376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EUGENE G BYRD/Examiner, Art Unit 3675